            Case 5:21-cv-00439-FB Document 1-2 Filed 05/03/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

METODIO CRUZ GALLEGOS, SR,                     §
                                               §
       Plaintiff,                              §
v.                                             §        CIVIL ACTION NO. 5:21-CV-439
                                               §
STARR OILFIELD SERVICES, LLC and               §
JEFFREY EMMETT SISTRUNK                        §
                                               §
       Defendants.                             §

     INDEX ACCOMPANYING DEFENDANTS JEFFREY EMMETT SISTRUNK AND
            STARR OILFIELD SERVICES, LLC’S NOTICE OF REMOVAL

                                       **********

                                  DOCUMENTS FILED IN

                                       **********

                                  CAUSE NO. 2020CI22471

METODIO CRUZ GALLEGOS, SR.                     §              IN THE DISTRICT COURT
                                               §
       Plaintiff,                              §
                                               §
v.                                             §              BEXAR COUNTY, TEXAS
                                               §
STARR OILFIELD SERVICES, LLC and               §
JEFFREY EMMETT SISTRUNK                        §
                                               §
       Defendants.                             §              224th JUDICIAL DISTRICT

       1.      Docket Sheet in the State Court Action

       2.      11/18/2020    PLAINTIFF’S ORIGINAL PETITION

       3.      01/05/2021    JURY FEE PAID

       4.      01/05/2021    REQUEST FOR SERVICE AND PROCESS

       5.      01/26/2021    CITATION – STARR OILFIELD SERVICES LLC



INDEX ACCOMPANYING DEFENDANTS JEFFREY EMMETT SISTRUNK AND
STARR OILFIELD SERVICES, LLC’S NOTICE OF REMOVAL                            PAGE 1 OF 3
          Case 5:21-cv-00439-FB Document 1-2 Filed 05/03/21 Page 2 of 3




     6.      01/26/2021   CITATION – JEFFREY EMMETT SISTRUNK

     7.      02/03/2021   ATTORNEY UNAVAILABILITY NOTICE FILED FOR
                          FRANK W. ROBERTSON

     8.      02/24/2021   STARR OILFIELD SERVICES ORIGINAL ANSWER

     9.      03/15/2021   PLAINTIFF’S FIRST AMENDED PETITION

     10.     03/15/2021   REQUEST FOR SERVICE AND PROCESS

     11.     03/17/2021   CITATION JEFFREY EMMETT SISTRUNK

     12.     04/06/2021   NOTICE OF SERVING AFFIDAVITS

     13.     04/29/2021   SPECIAL EXCEPTIONS TO STARR OILFIELD SERVICES,
                          LLC’S ORIGINAL ANSWER



                                     Respectfully submitted,

                                     /s/ Stephanie Roark
                                     STEPHANIE J. ROARK
                                     State Bar No. 24070498
                                     sroark@hartlinebarger.com
                                     VICTORIA L. RYON
                                     State Bar No. 24068600
                                     vryon@hartlinebarger.com
                                     HARTLINE BARGER LLP
                                     8750 N. Central Expressway, Suite 1600
                                     Dallas, TX 75231
                                     (214) 369-2100
                                     (214) 369-2118 – Fax

                                     AND

                                     DARRELL L. BARGER
                                     State Bar No. 01733800
                                     dbarger@hartlinebarger.com
                                     HARTLINE BARGER LLP
                                     800 North Shoreline Blvd.
                                     Suite 2000 – North Tower
                                     Corpus Christi, Texas 78401
                                     (361) 866-8000
                                     (361) 866-8039 – Fax

INDEX ACCOMPANYING DEFENDANTS JEFFREY EMMETT SISTRUNK AND
STARR OILFIELD SERVICES, LLC’S NOTICE OF REMOVAL                              PAGE 2 OF 3
       Case 5:21-cv-00439-FB Document 1-2 Filed 05/03/21 Page 3 of 3




                                  ATTORNEYS FOR DEFENDANTS
                                  JEFFREY EMMETT SISTRUNK AND STARR
                                  OILFIELD SERVICE’S LLC




INDEX ACCOMPANYING DEFENDANTS JEFFREY EMMETT SISTRUNK AND
STARR OILFIELD SERVICES, LLC’S NOTICE OF REMOVAL                  PAGE 3 OF 3
